Opinion issued October 11, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00413-CV
                            ———————————
                   KENNETH HANNA JUNIOR, Appellant
                                        V.
                  GONZALEZ WALL SYSTEMS AND
              SHAHMORADI & ASSOCIATES, INC., Appellees


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 14-CV-1315


                          MEMORANDUM OPINION

      Appellant Kenneth Hanna Junior and appellee Gonzalez Wall Systems have

filed an agreed motion to dismiss this appeal. No opinion has issued in this appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2